Citation Nr: 0024794	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-19 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In June 2000, the Board remanded the 
case to provide the veteran a requested hearing, incorrectly 
defining the issue at that time as a right ear hearing loss.  
However, further review indicates that he is seeking service 
connection for a bilateral hearing loss.  The RO scheduled 
the veteran's Travel Board hearing.  However, in August 2000, 
the veteran, in writing, withdrew his request for the 
hearing.  Accordingly, the case has been returned to the 
Board for further appellate action.  Because there was no 
development accomplished as a result of the June 2000 remand, 
the Board is correcting the issue.  There has been no harm to 
the veteran by undertaking this action

Following the initial transfer of this case from the RO to 
the Board, the veteran submitted additional correspondence 
and evidence, without a statement waiving review of this 
evidence by RO.  However, a review of the documents reveals 
that the information is either duplicative of statements 
previously considered by the RO, or consists of arguments 
already presented by veteran in earlier correspondence with 
the RO.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for a 
bilateral hearing loss is not plausible.


CONCLUSION OF LAW

The claim for service connection for a bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's service medical 
records were damaged in a July 1973 fire at The National 
Personnel Records Center (NPRC).  Photocopies of the damaged 
records have been associated with the claims folder, as well 
as the original records.  Efforts to reconstruct his service 
medical records were made and the veteran was asked to 
provide any records he possessed.  He indicated that he did 
not have any service medical records.  The United States 
Court of Claims for Veterans Appeals (Court) has held that, 
where the service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran, including contacting him for more 
information.

In his testimony at a December 1998 personal hearing, and in 
his written contentions, the veteran has repeatedly given a 
history of suffering a hearing loss after another soldier 
accidentally exploded a primer cap near the right side of his 
head during a training session.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The Board finds that there is no medical evidence of record 
that a bilateral hearing loss was manifest to a compensable 
degree within one year from the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
is inapplicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  
 
The Board notes that the April and July 1998 VA audiology 
examinations as well as private audiometric examinations show 
bilateral hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
Therefore, the first requirement of a well grounded claim is 
met.    

As to the second requirement, the veteran generally asserts 
that he incurred a bilateral ear hearing loss as a result of 
a land mine explosion during a training exercise in service.  
For purposes of determining whether the claim is well 
grounded, the Board assumes the truthfulness of this 
assertion.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.

However, the Board finds that the veteran's hearing loss 
claim must be denied as not well grounded.  Initially, the 
Board notes that the January 1946 separation audiology 
examination results (15/15, bilaterally in whispered voice 
hearing tests) does not show a bilateral hearing loss 
disability in service; nor did the veteran, at that time, 
provide a history of bilateral hearing impairment, so that 
service connection cannot be based on evidence of chronic 
disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-95.  However, 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  That is, service connection may be in order if 
the evidence sufficiently demonstrates a relationship between 
the current hearing loss disability and service. Id. (citing 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In this case, the claim is not well grounded because there is 
no such evidence of a relationship between the current 
hearing loss and service more than 50 years ago.  Hearing 
loss may have a variety of causes, some of which are not 
amenable to lay observation.  Accordingly, a determination of 
causation of hearing loss in a specific instance requires 
competent medical evidence.  The recent medical records, 
while showing hearing loss, do not offered an opinion to the 
effect that the veteran's hearing loss is related to service.  
In this regard, although a hearing aid specialist (but not an 
audiologist) recorded the veteran's history of an inservice 
accident and hearing loss since service, evidence which is 
simply information recorded by a medical examiner unenhanced 
by any additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In addition, to the extent that the veteran contends to have 
had a continuous hearing loss since service, the Board 
emphasizes that the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

Finally, the Board finds no evidence of record to suggest 
that the veteran, or his wife or daughter, all of whom 
provided statements regarding the veteran's hearing loss, are 
trained in medicine or audiology.  Therefore, while they are 
competent to relate and describe symptoms or events, they are 
not competent to offer an opinion on matters that require 
medical knowledge, such as a determination of etiology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, the opinions of the veteran and his family that his 
hearing loss is related to noise exposure or trauma in 
service does not constitute competent medical evidence 
required for a well grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a hearing loss, he should submit competent 
medical evidence that demonstrates a link between the 
disorder and service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 


ORDER

Service connection for a bilateral hearing loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

